DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 08/10/2021 is acknowledged.  The traversal is on the ground(s) that the invention the inventions are obvious variant.  
This is not found persuasive because the inventions are distinct because the product as claimed can be made by another and materially different process in which the reflective layer and the transparent layer are deposited simultaneously by co-sputtering. Further, 
Further note that restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and/or the prior art applicable to one invention would not likely be applicable to another invention
The requirement is still deemed proper and is therefore made FINAL.



Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoya et al. (US 2007/0251572 A1).
Regarding claim 1, Hoya discloses a back panel of a solar cell (see back panel as shown in figure 5-1 or 5-2; alternatively back panel made of solar cell-sealing sheet 4 and back protective-sheet 2 as shown in figure 10-1) ([0268-0277]), comprising: 
a polyolefin laminate structure (solar cell-sealing sheet 4) including a reflective layer (42 or layer II-10) ([1040]-[1056]) (the back panel has the light-reflecting nature – [0976]) and a transparent layer (41 or layer I-10) ([0980-1009]) disposed on the reflective layer (42); 
wherein the transparent layer (41) includes a continuous phase (ethylene-based copolymer) and a dispersed phase (additive) ([1006]) dispersed in the continuous phase, the continuous phase is formed from polyolefin ([0981-0995]), the dispersed phase is formed from rubber elastomer ([1006]) and 
a protective layer (back protective-sheet 2) (fig. 10-1) disposed on the polyolefin laminate structure (4) (see figure 10-1).
Although Hoya does not explicitly disclose that an amount of the dispersed phase in the transparent layer ranges from 10 wt % to 25 wt %, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, although Hoya does not explicitly disclose that that based on a total weight of the transparent layer, an amount of the dispersed phase (addtivie) ranges from 12 wt % to 24 wt %, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Hoya further discloses that the continuous phase includes ethylene/propylene copolymer ([0985]) wherein the molecular weight distribution between ethylene/propylene is 1.5-3 ([0993]).  Instant claim requires that the ethylene/propylene copolymer includes 48 wt % to 56 wt % of polypropylene and 20 wt % to 40 wt % of polyethylene, which implies that the ratio is 1.2 (48/40) to 2.8 (56/20).  Thus, the claimed range overlaps with the disclosed range and inthe case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 3, Hoya further discloses that the rubber elastomer is ethylene-propylene rubber (claim 74).  Although Hoya does not explicitly disclose that an amount of ethylene in the ethylene-propylene rubber ranges from 25 wt % to 55 wt %, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Hoya further discloses that a material of the reflective layer (42) (fig. 10-1) is polyolefin ([1010]-1039), and the reflective layer (42) and the transparent layer (41) are formed integrally (see fig. 10-1).  Hoya further discloses that the reflective layer (42) and the transparent layer (41) can be made of extrusion molding ([0337]).  However, Hoya does not explicitly disclose that the reflective layer (42) and the transparent layer (41) are formed integrally co-extrusion.
Instant claim 4 is a product-by-process claim.  Therefore, instant claim 4 is not limited to the manipulation of the recited method of forming the reflective layer (42) and the transparent layer (41) by co-extrusion. The determination of patentability is based on the product, and not on the method (forming the layers by co-extrusion) of making the product. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113. See also In re Thorpe, 777F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985).
Regarding claim 5, Hoya further discloses that based on a total weight of the reflective layer (42), a material of the reflective layer (42) includes polypropylene and polyethylene ([1029]).  Although Hoya does not explicitly disclose the reflective layer (42) includes 30 wt % In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Hoya further discloses that based on a total weight of the reflective layer (42) (light-reflecting nature) ([0976]).  Hoya further discloses that the reflective layer (42) includes fillers at hight contect ([1399]).  Although Hoya does not explicitly disclose that the reflective layer includes 10 wt % to 35 wt % of reflective fillers, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Hoya does not explicitly disclose that a thickness of the protective layer is 15 to 25 micron. However, it is noted that selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of the thickness of the protective layer as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative 
Regarding claim 8, Hoya further discloses that a material of the protective layer (2) includes a fluorine-containing polymer (back-protective layer 2 is made of same material as the front protective material 1 as disclosed in [1065], which includes PVDF or TFE as disclosed in [1062]), and the fluorine-containing polymer includes polyvinylidene fluoride (PVDF) ([1062]) or polytetrafluoroethylene (TFE) ([1062]).
Regarding claim 9, Hoya further discloses that the protective layer (2) contacts the transparent layer (41) (fig. 10-1).


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GOLAM MOWLA/Primary Examiner, Art Unit 1721